Citation Nr: 1244202	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1981 to November 1984 and from April 1985 to June 1998.  

Service connection for depression was denied initially denied by the RO in June 1998.  By rating action in July 2002, the RO denied the Veteran's request to reopen her claim for depression.  The Veteran and her representative were notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for depression.  A hearing before the undersigned was held at the RO in July 2012.  

The of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for depression was last finally denied by an unappealed rating decision by the RO in July 2002.  

2.  The additional evidence received since the July 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim of service connection for depression.  

CONCLUSIONS OF LAW

1.  The July 2002 RO decision which last denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

2.  New and material evidence has been received to reopen the claim of service connection for depression.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of service connection and then remands the appeal, an exhaustive analysis of VA's compliance with these statutes is not in necessary.  

Finality

Before reaching the merits of the Veteran's claim for depression, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, service connection for depression was last finally denied by the RO in July 2002.  There was no appeal of this rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the Veteran has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's request to reopen her claim of service connection for depression was received in March 2008, and the regulation applicable to her appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2012).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The pertinent evidence of record at the time of the initial June 1998 rating decision that denied service connection for depression, included the Veteran's service treatment records (STRs) which showed treatment for depression over several months from December 1996 to August 1997.  The diagnoses, included adjustment disorder and depression.  

The Veteran's separation examination April 1998, showed a history of treatment for occupational stress in December 1990 and for depressed mood in 1996.  On examination, the Veteran psychiatric status was normal.  

An April 1998 VA psychiatric examination showed no evidence of an acquired psychiatric disorder.  The Veteran underwent a series of psychological tests, including the Minnesota Multiphasic Personality Inventory (MMPI-2), Millon (MCMI-II), Beck Anxiety Index, Beck Depression Inventory, Beck Hopelessness Scale, and Beck Scale for Suicidal ideations, and her scores were all within normal limits and were not suggestive of a psychiatric disorder.  The examiner noted that while the Veteran reported depressed mood, anxiety, panic and excessive fears, and a history of alcohol abuse and depression, her symptoms appeared to be at subsyndromal levels, possibly because of a tendency to somatize psychic distress.  The examiner opined that the Veteran did not currently meet the DSM-IV criteria for depression, substance abuse or other psychiatric disorder.  

The evidence of record at that time of the July 2002 rating decision included, the evidence discussed above, and numerous VA medical reports showing treatment for various maladies from 1999 to 2001.  When seen in July 2001, the Veteran reported that she was depressed for the past few months about several matters, including going back to work and financial pressures.  The assessment was depression.  When seen in August 2001, the Veteran reported that the medication she was given in July was working and that she felt much less sad and tearful, and was sleeping better.  When seen in March 2002, the Veteran reported feeling depressed about several matters at work.  The assessment included depression.  

By rating action in July 2002, the RO declined to reopen the Veteran's claim for depression on the basis that there was no evidence that her recent psychiatric treatment was related to service.  

The evidence added to the record since the July 2002 rating decision, include numerous VA medical records showing treatment for various maladies from 2002 to June 2009.  The records showed that the Veteran was seen on numerous occasions for depression associated with various issues, including work, family and financial situation, and that she was not fully compliant with her medications.  

At a hearing before the undersigned in July 2012, the Veteran testified that she has had chronic depression and other associated psychiatric symptoms since service, and believes that service connection should be established for her current depression.  

In this case, the prior final rating decision which denied service connection for depression was based on a finding that the Veteran's psychiatric symptoms in service were acute and transitory and resolved, and that there was no evidence of a chronic disorder in service or evidence that any current psychiatric disorder was related to service.  The evidence added to the record since that rating decision includes numerous VA records showing treatment for depression.  

Additionally, the Veteran's testimony concerning her in-service experiences and continuity of her symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony is new, in that it was not previously considered by the RO, and is material since it relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Board finds that the additional VA medical records and the Veteran's testimony are new and material, there is no need to discuss whether the other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for depression, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for depression, the RO must now consider the issue on a de novo basis.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

In this case, the evidence of record showed that the Veteran had a hysterectomy in 1994, was treated for depression on several occasions in service, and that she is currently shown to have a psychiatric disorder, including depression at present.  The Veteran presented testimony and argument that she has a psychiatric disorder at present, which she believes is due to a hormonal imbalance associated with her hysterectomy.  

Additionally, at the hearing in July 2012, the Veteran testified that she hasn't worked since 2008, when she had a "breakdown" at work, and that all of her medical treatment has been by VA.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the disability may be related to service.  38 C.F.R. § 3.159(c)(4).  Given the medical complexity of this case, the Board finds that further development of the record, by way of a medical opinion, is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain all of the Veteran's VA treatment records from June 2009 to the present and associate them with the claims file.  

2.  The Veteran should be afforded a VA examination to determine whether she has a psychiatric disorder at present which is related to service or, in the alternative, to a hormonal imbalance associated with her service-connected hysterectomy.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate tests, including any psychological and hormone studies deemed necessary should be administered.  Thereafter, the examiner should provide a response to the following:  

a)  Is it at least as likely as not that any identified psychiatric disorder was first manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any identified psychiatric disorder is proximately due to, the result of, or aggravated by the service-connected post-operative residuals of a hysterectomy, to include any hormonal imbalance associated with her hysterectomy?  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  This should include consideration of whether any identified psychiatric disorder is proximately due to or the result of, or aggravated by the service-connected post-operative residuals of a hysterectomy, including any hormonal imbalance associated with the hysterectomy.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


